Citation Nr: 0009491	
Decision Date: 04/10/00    Archive Date: 04/20/00

DOCKET NO.  95-23 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a lung disorder, 
due to undiagnosed illness.

2.  Entitlement to service connection for a nervous disorder, 
memory loss, and sleeping disorder, due to undiagnosed 
illness.

3.  Entitlement to service connection for muscle aches, due 
to undiagnosed illness.

4.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel

INTRODUCTION

The veteran had service from October 1956 to October 1960, 
and from January 1991 to May 1991.  He had service in the 
Southwest Asian Theater of operations during the Persian Gulf 
War (PGW) from January 1991 to May 1991.  The instant claims 
all arise from the period of service during the PGW.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  The case was remanded for further 
development by the Board in June 1997.  The requested 
development has been accomplished and the case has been 
returned to the Board for further appellate consideration.

In addition, there is an additional claim for service 
connection for sinusitis.  This issue is not otherwise 
developed for appellate review, and as such is not before the 
Board for consideration at this time.  See Kellar v. Brown, 6 
Vet. App. 157 (1994).

The veteran's representative has asserted that 38 C.F.R. 
§ 3.317 violates the statute passed by Congress, and that a 
General Counsel opinion is indicated.  It is noted that the 
regulation was published for review and comment, and 
otherwise reviewed by the General Counsel at the time it was 
promulgated.  Further opinion from the General Counsel seems 
not to be indicated at this time.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claims.

2.  The veteran's service medical records do not contain any 
complaints or findings of a lung disorder; nervous disorder, 
memory loss, sleep disorder; or, muscle aches, there is no 
competent evidence showing that these disorders were first 
manifest during service.

3.  The veteran does not have a lung disorder; nervous 
disorder, memory loss, sleep disorder; or, muscle aches; due 
to an undiagnosed illness; COPD; and an adjustment disorder 
with mixed emotional features, which could account for some 
memory loss, and sleeping difficulties, are clinical 
diagnoses.  The veteran's muscle aches were determined to be 
caused by normal physical activity.

4.  No competent medical evidence is of record that would 
establish that the veteran currently has a lung disorder; 
nervous disorder; memory loss; or, sleep disorder which were 
first manifest during service.

5.  There is no competent evidence showing the presence of an 
undiagnosed illness as a result of service in the Southwest 
Asian Theater manifest to a degree of 10 percent.

6.  Neither the service medical records nor the other 
competent evidence on file reveals that the appellant 
sustained any acoustic trauma, or head injury during service.

7.  The veteran's service medical file is negative for any 
complaints or diagnosis of tinnitus.

8.  No competent medical evidence is of record that would 
establish that the veteran currently has bilateral tinnitus 
which is causally related to service or to any incident or 
event therein.


CONCLUSIONS OF LAW

1.  The claims for entitlement to service connection for a 
lung disorder; nervous disorder; memory loss; sleep disorder; 
or, muscle aches due to an undiagnosed illness; as having 
been incurred during service, or as due to an undiagnosed 
illness as a result of service in the Southwest Asian Theater 
pursuant to 38 C.F.R. § 3.317 are not well grounded.  
38 U.S.C.A. § 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.303, 3.317 (1999).

2.  The claim for entitlement to service connection for 
bilateral tinnitus is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991); 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  If a 
chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  However, continuity of 
symptoms is required where the condition in service is not, 
in fact, chronic or where diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (1999).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991); 38 C.F.R. § 3.303(d) (1999).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Furthermore, service connection may be established for 
chronic disability resulting from an undiagnosed illness 
which became manifest either during active service in the 
Southwest Asia theater of operations during the Persian Gulf 
War or to a degree of 10 percent or more not later than 
December 31, 2001.  38 U.S.C.A. § 1117 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.317(a)(1) (1999).  Objective indications 
of a chronic disability include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification.  

Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first become manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from 
38 C.F.R. Part 4 of this chapter for a disease or injury in 
which the functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service-connected for purposes of 
all laws in the United States.  38 C.F.R. § 3.317(a)(2-5) 
(1999).  Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
signs or symptoms involving skin, headache, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  38 
C.F.R. § 3.317(b) (1999).

However, the threshold question which must be resolved with 
regard to each claim is whether the veteran has presented 
evidence that each claim is well grounded; that is, that each 
claim is plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  A plausible claim is "one which is meritorious 
on its own or capable of substantiation."  Black v. Brown, 
10 Vet. App. 279 (1997).  The duty to assist under 
38 U.S.C.A. § 5107(a) is triggered only after a well-grounded 
claim is submitted.  See Anderson v. Brown, 9 Vet. App. 542, 
546 (1996); Peters v. Brown, 6 Vet. App. 540, 546 (1994).  
Evidentiary assertions by the person who submits a claim must 
be accepted as true for the purposes of determining whether a 
claim is well-grounded, except where the evidentiary 
assertion is inherently incredible or beyond the competence 
of the person making the assertion.  See Meyer v. Brown, 9 
Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19 
(1993).  

Where the determinative issue is factual rather than medical 
in nature, competent lay testimony may constitute sufficient 
evidence to well ground the claim.  See Caluza v. Brown, 7 
Vet. App. 498, 504 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  For a service-connected claim to be 
well-grounded, there must be a medical diagnosis of current 
disability, lay or medical evidence of in-service incurrence 
or aggravation of a disease or injury, and medical evidence 
of a nexus between the in-service injury or disease and 
current disability.  See Epps v. Brown, 9 Vet. App. 341, 343-
44 (1996), aff'd, 126 F.3d 1464 (Fed. Cir. 1997); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, show that 
the veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such a 
condition.  The evidence must be medical in nature, unless it 
relates to a situation where lay evidence is competent.  
However, if chronicity is not applicable, a claim may still 
be well grounded on the basis of continuity of symptomatology 
if the condition was noted during service or during an 
applicable presumptive period and if competent evidence, 
either medical or lay, related the present disorder to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488 
(1997).

It is noted that pursuant to the prior remand, attempts were 
made to obtain additional service medical records.  Some 
additional records were obtained, and it appears that all 
available records are on file.


I.  Disorders due to due to undiagnosed illness 

Evidentiary Background

A.  Lung disorder

The available service medical records are silent as to any 
lung disorder.  The veteran filed a claim in May 1994 for a 
breathing disorder, due to service during Desert Storm.

At a VA examination in July 1994, the veteran reported being 
treated with pills for a breathing problem in Saudi Arabia.  
On an examination the previous month, he reported that he 
could walk about 1/4 mile; and, ascend 2 flight of stairs 
without shortness of breath.  His lungs were clear to 
percussion and auscultation.  There was an increased AP 
diameter to his chest.  The diagnosis was chronic obstructive 
pulmonary disease (COPD).

In a VA examination in December 1997, the veteran reported 
becoming acutely short of breath after exposure to oil fires 
in the Persian Gulf.  The examiner noted the veteran 
evidently got some decongestant and nasal spray, and did much 
better afterwards.  The veteran reported that he used to be 
robust and healthy, but now cannot go up 2 flights of stairs 
without shortness of breath.  He also reported chest pain 
that occasionally goes down his left arm.  It felt like 
tightness in the chest, and lungs.  He denied any chest pain 
at rest, or with light activities.  He denied diaphoresis; 
nausea; vomiting; or, any significant past coronary artery 
disease.  He took no medication other than occasional 
decongestants and nasal spray.  The examiner noted 
essentially normal pulmonary function tests, but was 
concerned about cardiac pain due to the veteran's age, sex 
and history of chest pain.  
He ordered additional testing to assess for a chronic 
interstitial lung disease. 

Follow-up testing including a cardiopulmonary test revealed 
mild obstruction with gas trapping.  There was normal 
diffusion.  X-rays revealed calcified granuloma and pulmonary 
scar in the left middle lung zone, without pneumonia or 
significant abnormality.  

Post service treatment is primarily through VA clinics.  The 
medical records include treatment for several unrelated 
conditions.  They also include a  February 1999 diagnoses of 
COPD, and allergic rhinitis.


B. Muscle aches

The available service medical records are silent as to any 
muscle pain, or injuries.  

In a VA examination in July 1994, the veteran complained of 
muscular aches in both legs especially at night.  The 
examiner noted a normal gait, carriage, and posture.  There 
was no indication of any serious musculoskeletal injuries, 
and no disorder of the legs were found.

In a VA examination in December 1997, the veteran complained 
of some muscle aches which were intermittent and associated 
with heavy activity.  The examiner opined that the muscle 
aches were associated with routine physical exertion.  


C. Nervous disorder; memory loss; and, sleep disorder

The available service medical records are silent as to any 
nervous disorder; memory loss; and, sleep disorder.  

The veteran filed a claim in May 1994 for illness due to 
service in Desert Storm, including memory loss; sleeping 
disorder; as well as other conditions.

In a VA examination in July 1994, the veteran complained of 
insomnia; fatigue; joint pains; occasional dizziness; 
abdominal pain; stomachaches; and memory difficulties.  He 
reported that he had been a chaplain in his church since 
1971, but had to stop a year ago because of his memory 
difficulties.  He had active duty from 1956 to 1960, and had 
been activated with his National Guard unit for the PGW in 
1991.  His duties were as liaison with the chaplain, and to 
accompany him to various parts of the Gulf.  Since returning 
from the PGW, his symptoms have been getting worse.  He 
cannot remember the names of people he knows, and forgets 
what he is supposed to do.  

The examiner noted the veteran was neat, with normal speech 
and gait.  He claimed to be physically down.  He felt 
aggravated; depressed; irritable; and, frustrated.  He denied 
ever being suicidal, or having hallucinations.  No delusions 
were solicited.  He was appropriate and logical; alert and 
oriented.  He had sleep disturbance, but nightmares were 
rare.  The examiner noted that he was sincere and honest, and 
was making an effort to overcome his pulling down symptoms.  
He was considered competent.  The examiner opined that his 
anxiety was considered easily related to his subjective 
physical complaints.  The diagnoses was a possible 
environmental contaminate exposure; and an anxiety disorder.

In a VA examination in December 1997, the veteran reported no 
mental or emotional problems until after he returned from the 
PGW.  He reported being a preacher, but he could no longer 
remember scriptures which he had quoted for years.  He became 
easily depressed, and upset.  He slept 4-5 hours a day, but 
only 1-2 hours at a time at night. He had low energy, and 
decreased concentration.  He had no psychomotor retardation; 
suicidal or homicidal ideations; or, signs of mania. He 
described himself as being restless and worrying a lot.  
There were no psychotic symptoms present and he got along 
well with others.  He did not drink or smoke. 

The examiner noted that he was neat; cooperative; alert; 
oriented x 4; with no abnormal motor movements.  He cried 
briefly when describing difficulties dealing with his family.  
Speech was with a regular rhythm, spontaneous, and 
responsive.  His thought process was logical, and coherent.  
There was no flight of ideas; looseness of association; 
auditory, or visual hallucinations; delusional  thinking; 
obsessions; or, compulsions.  His short term and remote 
memory was adequate.  His insight and judgement were fair.  
The diagnoses were; adjustment disorder with mixed emotions, 
and subjective memory loss.  The emotional stressors were 
considered financial and family worries.  A GAF of 70 was 
assigned. The examiner opined that the veteran met the DSM-IV 
criteria for an adjustment disorder with mixed emotional 
features.  The adjustment disorder with decreased mood could 
account for some memory loss and sleeping difficulties.


D.  Conclusion

Based on the evidence above, the Board finds that the 
symptomatology for which the veteran has complained has not 
resulted in any disability which can be said to be 
"undiagnosed."  To the contrary, the medical records reflect 
diagnoses of COPD; an adjustment disorder with mixed 
emotional features, which could account for some memory loss, 
and sleeping difficulties.  Thus, there are recorded 
diagnoses for any abnormality present.  These disorders have 
not been related to service.  In addition, the VA examiner in 
the latest VA examination noted that the veteran's complaints 
of muscle aches were related to normal physical activity, and 
not to any disorder diagnosed or otherwise.  The provisions 
of 38 C.F.R. § 3.317 only apply to undiagnosed illnesses; 
therefore, service connection for a lung disorder; nervous 
disorder; memory loss; sleeping disorder, and muscle aches, 
due to an undiagnosed illness is precluded under this 
regulation.  Since there is, of record, medical evidence 
attributing the veteran's symptomatology to clinically-
diagnosed disorders, the requirements for entitlement to 
service connection under 38 C.F.R. § 3.317 are rendered not 
plausible and the claims are not well grounded.  

While the Board has considered the veteran's contentions and 
find that his statements are probative of symptomatology, the 
statements and opinions are not competent or credible 
evidence of a diagnosis, date of onset, or medical causation 
of a disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992).  
The veteran's assertions are not deemed to be credible in 
light of the other objective evidence of record showing 
clinically diagnosed disorders.  The veteran lacks the 
medical expertise to offer an opinion as to the existence of 
a current lung disorder; nervous disorder; memory loss; 
sleeping disorder, and muscle aches pathology, as well as to 
medical causation of any current disability.  Id.  In the 
absence of competent, credible medical evidence, service 
connection is not warranted for a lung disorder; nervous 
disorder; memory loss; sleeping disorder, and muscle aches, 
due to an undiagnosed illness as a result of service in the 
Southwest Asian Theater pursuant to 38 C.F.R. § 3.317.

To the extent the veteran claims the aforementioned 
conditions on a direct basis, the Board finds that the claims 
must be denied as not well grounded.  First, the veteran has 
not provided any credible medical statements that would 
etiologically link a lung disorder; muscle aches; nervous 
disorder; memory loss; or sleep disorder with active duty 
service during the Persian Gulf War.  The veteran has only 
offered his lay opinion concerning its development.  Mere 
contentions of the veteran, no matter how well-meaning, 
without supporting medical evidence that would etiologically 
relate these conditions with an event or incurrence while in 
service, do not constitute a well-grounded claim.  Caluza v. 
Brown, 7 Vet. App. 498 (1995); Lathan v. Brown, 7 Vet. App. 
359 (1995); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1994); King v. Brown, 5 Vet. App. 19 (1993).  Thus, the 
claims are not well grounded as he has not submitted any 
competent evidence to demonstrate that the claims are 
plausible. 


II. Tinnitus

The available service medical records are silent as to any 
acoustic, or head trauma.

In a VA examination in July 1994, he complained of a 
continuous roaring in his ears for the past couple of years, 
with occasional dizziness.  He was activated for the PGW in 
1991, and his duties were as a liaison to the chaplain, and 
to accompany him to various parts of the Gulf.  Since 
returning from the PGW, his symptoms are getting worse, and 
his ears are bothering him tremendously.  It is noted that a 
high frequency hearing loss was demonstrated, but that such 
was also present on a service department examination in 1985.

The examiner noted the veteran reported a history of reduced 
hearing, for two years, as well as a history of tinnitus, 
vertigo, and noise exposure.  (As noted, hearing loss was 
demonstrated on a 1985 physical examination.)  He reported 
exposure during service to noise from tanks; airplanes; and 
heavy equipment.  He denied any medical treatment, or surgery 
involving his ears.  Constant bilateral tinnitus began in 
1991, following his tour of duty in the Persian Gulf.  The 
tinnitus did not keep him awake, but interfered with his 
ability to understand conversations.  It was described as 
roaring, and rated as a moderate problem.  The examiner noted 
the ear canals and drums were intact, with no discharge or 
perforation. A history of tinnitus was diagnosed.  It is also 
noted that the appellant has a history of working as an 
ironworker.

In a VA examination in December 1997, the veteran reported a 
history of tinnitus, since 1991, following Desert Storm.  He 
reported being exposed to loud noise while unloading tanks, 
and other loud equipment from a ship.  Ear protection was not 
always provided.  He denied any medical treatment, or surgery 
involving his ears.  He reported constant bilateral tinnitus 
beginning in 1991, following his tour of duty in the Persian 
Gulf.  The tinnitus keeps him awake, and interferes with his 
ability to concentrate. He described it as roaring, and rated 
on a scale of 1 to 5 as a 5.  The examiner noted that the 
auricles; external auditory canals; and, tympanic membranes 
were all normal, bilaterally.  There was no evidence of 
middle ear effusion, or an infectious process.  The diagnosis 
was bilateral, tinnitus.

The veteran contends that exposure to loud noises while 
unloading equipment during the PGW, caused him to sustain 
bilateral tinnitus.  Evidentiary assertions must be accepted 
as true for the purposes of determining whether a claim is 
well grounded, except where the evidentiary assertion is 
inherently incredible or is beyond the competence of the 
person making the assertion.  See King v. Brown, 5 Vet.App. 
19 (1993); Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  
Here, the veteran does not have medical expertise, and his 
statements as to the etiology of any bilateral tinnitus, or 
any other determination requiring medical knowledge do not 
render his claim plausible.  Again as noted, the appellant 
evidenced hearing loss before entry into service for the PGW, 
and he is noted to have occupational experience as an 
ironworker.

The available service medical records are negative for 
complaints or treatment for any acoustic trauma or head 
injuries.  In service, the veteran did not complain or 
receive treatment for tinnitus.  He reported the onset of 
continuous bilateral tinnitus since 1991, shortly after his 
return from service.  In this case no evidence has been 
submitted by the appellant to indicate an acoustic trauma or 
head injury in service, to support the allegations of 
tinnitus during service, or post service.  His assertions as 
to the claim of service connection for bilateral tinnitus is 
beyond the competence of the veteran when viewed in the 
context of the total record, and the claim is not plausible, 
or well grounded and must be denied.

When a claim is not well grounded it is incomplete, and VA is 
obligated under 38 U.S.C.A. § 5103(a) to advise the claimant 
of the evidence needed to complete his or her application.  
Robinette v. Brown, 8 Vet. App. 69, 77-80 (1995).  In this 
case, the RO informed the veteran of the necessary evidence 
in the claims forms he completed, in its notices of rating 
decisions, the statement of the case, and the supplementary 
statements of the case.  The discussion above informs him of 
the types of evidence lacking, which he should submit for a 
well grounded claim. However, it has not been shown that any 
records, if available, would satisfy the medical nexus 
requirement in order to make the claims well grounded.

The Board has examined all the evidence of record with a view 
toward determining whether the veteran notified VA of the 
possible existence of information which would render his 
claims plausible.  However, the Board finds no such 
information present.  See Beausoleil v. Brown, 8 Vet. 
App. 459, 464-65 (1996); Robinette v. Brown, 8 Vet. App. 69, 
80 (1995).


ORDER

Entitlement to service connection for a lung disorder; muscle 
aches; a nervous disorder; memory loss; and sleep disorder, 
on a direct basis, and due to undiagnosed illness as a result 
of service in the Southwest Asian theater pursuant to 
38 C.F.R. § 3.317 is denied on the basis that the claims are 
not well grounded.  

Entitlement to service connection for bilateral tinnitus is 
denied on the basis that the claim is not well grounded.  

		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

 

